DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lennie Bersh on 8/17/2021.
Terminal Disclaimer
The terminal disclaimer filed on 8/25/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 
Claim 11. (Currently Amended) A domain name registrar for registering domain names to customers, comprising:
a processor; and
a non-transitory memory storing computer executable instructions that when executed by processor, cause the processor to:
receive login credentials from a client device;
match the login credentials from the client device with login credentials previously stored in a login database for the user;
log the user into the account of the user, wherein the account of the user is configured to allow the client device to receive a plurality of webpages and wherein each webpage in the plurality of webpages:

while the user is logged into the account of the user: 
store an activity of the user,
detect that the user selected the TAC button,
generate the TAC, wherein the TAC is only valid for a preselected amount of time,
store and associate the TAC and the activity of the user in a TAC database, and
transmit the TAC to the user;
receive a communication from the user, wherein the communication comprises the TAC;
authenticate the user based only on the TAC matching the TAC in the TAC database and without receiving further identification from the user;
read the activity of the user from the TAC database using the TAC; and
perform an action on the domain name normally reserved only for a domain name registrant based at least partially on the activity of the user read from the TAC database.

Claim 12. (Currently Amended) The domain name registrar of claim 11, wherein the activity of the user comprises an unsuccessful activity of the user or an error code generated by the user.

Claim 13. (Currently Amended) The domain name registrar of claim 11, wherein the activity of the user comprises a time spent on an activity performed by the user.

Claim 14. (Currently Amended) The domain name registrar of claim 11, wherein the activity of the user comprises an identification of a webpage displayed to the user when the TAC button was selected.

Claim 15. (Currently Amended) The domain name registrar of claim 11, wherein the activity of the user comprises a list of webpages displayed to the user.
Claim 16. (Currently Amended) The domain name registrar of claim 11, wherein the activity of the user comprises a menu item selected by the user.

Claim 17. (Currently Amended) The domain name registrar of claim 11, wherein the activity of the user comprises data entered into a webpage.

Claim 18. (Currently Amended) The domain name registrar of claim 11, wherein the TAC is transmitted to the user by the registrar by displaying the TAC on the client device.

Claim 19. (Currently Amended) The domain name registrar of claim 11, wherein the TAC is trans-mitted to the user by the registrar by transmitting the TAC to a cell phone of the user.

Claim 20. (Currently Amended) The domain name registrar of claim 11, wherein the TAC is trans-mitted to the user by the registrar by emailing the TAC to an email account of the user.
Allowable Subject matter
Claims 1-20 are allowed. 
Examiner’s comment
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record Lemson (US 20060168164), Macbeth (US 20070300174), Crichton (US 20060174104) and Yavilevich (US 20110213822) discloses A method for a domain name registrar to create a temporary access code (TAC) database comprising a TAC and an activity of a user, comprising the steps of: receiving by the registrar login credentials from a client device; matching by the registrar the login credentials from the client device with login credentials previously stored in a login database for the user; logging the user into the account of the user, wherein the account of the user is configured to allow the client device to receive a 
	None of the prior arts of record alone or in combination teaches authenticating the user by the customer support service center based only on the TAC matching the TAC in the TAC database and without receiving further identification from the user; reading by the customer support service center the activity of the user from the TAC database using the TAC; and performing an action by the customer support service center on the domain name normally reserved only for a domain name registrant based at least partially on the activity of the user read from the TAC database, in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Lemson: (US 20060168164):  The present invention provides for a configuration tool that during configuration of a message server assists a user in registering, transferring, maintaining a domain name and/or automatically configuring a message system in accordance therewith. The configuration tool guides the user through a series of inquiries, and based on the user input utilizes a list of registrars for registering a new domain name, configuring the system in accordance with an existing domain name, or transferring an existing domain name to a registrar within the list. The system then automatically configures the messaging server and other systems accordingly. Further, the system is configured to update a DNS for dynamic IP addresses corresponding to a domain name by periodically having the server send connection request to itself. This identifies when IP addresses associated with the domain name have changed, and thus the server may initiate the update of the DNS records.
Macbeth (US 20070300174): A unique monitoring system and method is provided that involves monitoring user activity in order to facilitate managing and optimizing the utilization of various system resources. In particular, the system can monitor user activity, detect when users need assistance with their specific activities, and identify at least one other user that can assist them. Assistance can be in the form of answering questions, providing guidance to the user as the user completes the activity, or completing the activity such as in the case of taking on an assigned activity. In addition, the system can aggregate activity data across users and/or devices.
Crichton (US 20060174104): A method of allowing a user to authenticate to an authentication service while isolating information associated with the user from the authentication service includes generating a service user identifier (SUID) associated 
Yavilevich (US 20110213822): A method for tracking an activity of a user. The method includes receiving, by a tracking element, compressed user activity information representative of activities performed by the user during a visit to a web page; receiving, by the tracking element, web page content information representative of web page content displayed to the user during the visit; decompressing the compressed user activity information; and generating user visit information by the tracking element. 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELA R HOLMES/Examiner, Art Unit 2498   

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494